Name: Commission Regulation (EEC) No 3467/86 of 13 November 1986 fixing for the Irish pound a specific monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  Europe;  prices;  trade
 Date Published: nan

 No L 319/32 Official Journal of the European Communities 14 . 11 . 86 COMMISSION REGULATION (EEC) No 3467/86 of 13 November 1986 fixing for the Irish pound a specific monetary coefficient applicable on imports of dried grapes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles , HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 1 838 /86 (2), and in particular Article 9 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 10 (2) thereof, Whereas the monetary coefficients applicable on imports of dried grapes from 1 September until 2 November 1986 have been fixed in Commission Regulation (EEC) No 2677/86 (4); whereas with effect from 22 September 1986 the agricultural conversion rate for the Irish pound has been changed ; whereas as a consequence thereof the monetary coefficient for that currency should be amended ; Article 1 As a derogation from Article 1 of Regulation (EEC) No 2677/86 the coefficient applicable for the Irish pound shall with effect from 22 September until 2 November 1986 be 1,073 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 November 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49 , 27 . 2 . 1986, p. 1 . (2) OJ No L 159 . 14 . 6 . 1986, p. 1 . J OJ No I 164 , 24 . 6 . 1985, p. 1 . n OJ No !.. 244 , .79 . 8 . 1986, p . 23 .